DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 33-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 33 of the applicant is directed to “a system, comprising: at least one object configured to have a substantially reflective portion; at least one light detection and ranging sensor configured to detect a distance to at least one location associated with the substantially reflective portion of the at least one object; at least one imaging sensor configured to detect light intensity values associated with the substantially reflective portion of the at least one location of the at least one object; a computer-readable medium storing computer-executable instructions; and at least one processor communicatively coupled to the at least one light detection and ranging sensor and the at least one imaging sensor and configured to execute the computer- executable instructions stored on the computer-readable medium, wherein when the at least one processor executes the instructions, the at least one processor carries out operations to: receive sensor data associated with the detected distance to the at least one location; generate a first predicted aggregate location associated with the substantially reflective portion based on the sensor data associated with the detected distance to the at least one location, receive sensor data associated with the detected intensity values of the at least one location, generate a second predicted aggregate location associated with the reflective portion based on the sensor data associated with the detected intensity values of the at least one location; and determine an alignment error value based on the first predicted aggregate location and the second predicted . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for
prosecution on the merits. Accordingly, claims 33-42 are withdrawn from consideration as
being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 11-32 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claim language with the limitations “wherein the known calibration feature data is known to be accurate” which makes it clear that the known calibration feature data is already known, which is different and central to the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/